49 N.Y.2d 850 (1980)
In the Matter of Konski Engineers, P. C., et al., Appellants,
v.
Arthur Levitt, as Comptroller of the State of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued February 11, 1980.
Decided March 20, 1980.
Andrew Schwartz and John F. Lawton for appellants.
Robert Abrams, Attorney-General (Richard J. Dorsey and Shirley Adelson Siegel of counsel), for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (69 AD2d 940).